Judgment of the Appellate Term unanimously affirmed, with costs. We think there is compliance with the requirements of section 125 of the Municipal Court Code of the city of New York* when the court renders judgment on the merits and it makes a note of that fact. When a note is not made, the judgment is to be deemed one of nonsuit, and we hold that it is a judgment of nonsuit we are affirming. Present — Jenks, P. J., Thomas, Stapleton, Putnam and Blackmar, JJ.

 Laws of 1915, chap. 279, § 125.— [Rep.